PER CURIAM.

ON MOTION FOR REHEARING

The motion for rehearing regarding the award of appellate fees to appellee is denied. Section 73.131(2), Florida Statutes (1989), is plain and unambiguous and mandates an award. Lee County v. Tohari, 582 So.2d 104, 105 n. 1 (Fla. 2d DCA 1991). While under other statutes containing different language, appellate fees may be denied where the sole issue is the reasonableness of an award of fees, see, e.g., Crittenden Orange Blossom Fruit v. Stone, 514 So.2d 351, 353 (Fla.1987), (worker’s compensation); In re Estate of Platt, 586 So.2d 328, 336 (Fla.1991), we cannot ignore the very specific language of the statute. If we were to hold that attorney’s fees are *1015not allowable in these circumstances, we would be adding a policy judgment of this court’s which would conflict with the specific legislative language. If condemning authorities believe that the result is wrong, then they should ask the legislature to change the law.
HERSEY and WARNER, JJ., and WALDEN, JAMES H., Senior Judge, concur.